Bill filed by appellee against appellant to quiet title under the statutory system to that end (Code, § 5443 et seq.) to certain wild, uninclosed mountain land. Complainant prevailed in the court below. It was admitted that complainant had title to the land described in the bill at the time the bill was filed and at the time of submission for decree. The evidence, in the main, was taken by oral examination of the witnesses before the court. The solicitors are agreed that the only question for review is whether there was any evidence going to discharge the complainant's burden to show that at the time the bill was filed complainant was in peaceable possession, actual or constructive, of the lands described in the bill. Code, § 5443. The trial court was justified in the conclusion that the complainant had discharged this burden of proof. The evidence for respondent (appellant) referred, almost entirely, to respondent's claim of title or ownership — a very different matter *Page 483 
from such acts as are indicia of possession. Smith v. Irvington Land Co., 190 Ala. 455, 460, 67 So. 250, among others. The decisions cited on the brief hold nothing to the contrary, nor do they invite or require any other conclusion under the evidence.
The trial court saw and heard the witnesses. No reason appears for disturbing, on appeal, the conclusion there reached. 13 Mich. Ala. Dig. p. 168. The decree is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.